On Petition for Rehearing.
PER CURIAM.
Upon rehearing the relator contends (1) that Naval Courts and Boards 1937 does not have the force of law; (2) that Article 334 of that publication was not intended to change the rule as to jurisdiction over reenlisted naval personnel in respect to offenses committed during a prior enlistment; and (3) that if such change was intended, the jurisdiction of naval courts-martial cannot be enlarged by such executive action. The argument upon rehearing has left a majority of the court of the same mind as formerly, and as to points (1) and (2) we see no reason to add to our original opinion.
The argument in support of point (3) is built largely on Articles for the Government of the Navy, Art. 14 which permits trial by court-martial for the offenses listed therein, although the defendant has been honorably discharged; the implication being, the relator asserts, that for no other offenses can he be so tried after discharge. We think this a non sequitur. It is true, of course, that a civilian cannot be tried by court-martial. Once clear of the Navy by his discharge, the Navy has no further power over former naval personnel; and it was for that very reason that AGN 14 had to reserve jurisdiction expressly. But when a man reenlists he subjects himself to courts-martial generally, and the only question is whether their jurisdiction is limited to offenses committed thereafter. Upon that question no light is thrown by the fact that it was necessary expressly to retain by AGN 14 court-martial jurisdiction over the person after a man had been discharged from the Navy and while he remained a civilian. In the case of the relator, court-martial jurisdiction existed over the offense and over his person when he committed the acts complained of; when he was discharged jurisdiction over his person was lost; when he reenlisted jurisdiction over his person was restored. A priori there is no reason to say that because there was a period — in this case a matter of hours — when the court-martial had no jurisdiction over his person, that its jurisdiction, when restored, *507is not complete both as to subject matter and as to person. The analogy suggested by counsel for the appellant seems apposite: namely, that of a defendant who commits a crime in Canada, escapes to the United States, and then returns to Canada; he cannot defend on the ground that between the offense and the trial he was beyond the jurisdiction of the Canadian court. We find nothing in AGN 14 which by implication reduces the preexisting jurisdiction of the court-martial. We submit that the question is not of jurisdiction of the court-martial but of whether an honorable discharge operates as a pardon; and it does not.
The relator argues that in any event we should yield to the long-standing administrative interpretation that reenlistment does not restore court-martial jurisdiction over prior offenses. Apparently such has been the interpretation in the Army up to the present time, and such was the interpretation in the Navy until about 1932, but then there was a volte face and a precisely opposite interpretation which is now incorporated in Article 334 of Naval Courts and Boards 1937. We must distinguish between taking administrative interpretation as evidence and as changing the statute. The latter can never be done administratively. Hence the sole office of administrative interpretation is as evidence of those who must constantly deal with the statute, and whose understanding of it is likely to be right in cases of doubt. It is not as if the Navy’s interpretation from 1862 to 1932 enacted the statute in that form and its opposite interpretation -from 1932 to 1948 were an invalid attempt to amend it. On the contrary the Navy has had two interpretations and their later one seems to us permissible and preferable.
We adhere to our former judgment.